Exhibit 10.1

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

This Securities Purchase Agreement (this “Agreement”) dated as of March 11, 2020
is made by and between Giga-tronics Incorporated, a corporation organized in the
State of California (the “Company”), and the purchaser identified on the
signature page hereto ( “Purchaser”).

 

RECITALS

 

A      Purchaser wishes to purchase, and the Company wishes to sell, at the
Purchase Price and upon the terms and conditions stated in this Agreement, the
number of shares of the Company’s Common Stock, no par value per share set forth
opposite or below Purchaser’s name on Purchaser’s signature page to this
Agreement (collectively, the “Purchased Shares”).

 

B.      The Company is offering and selling the Purchased Shares in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act.

 

C.      Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Investor Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Investor Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Purchased Shares (as
defined in the Investor Rights Agreement) under the Securities Act and the rules
and regulations promulgated thereunder and applicable state securities laws and
to provide certain additional rights.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser hereby
agree as follows:

 

Article 1:
DEFINITIONS

 

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, Purchaser shall not be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of determination thereto as the same may be
amended from time to time.

 

“Audit Committee” has the meaning set forth in Section 3.1(v).

 

 

--------------------------------------------------------------------------------

 

 

“Board” has the meaning set forth in Section 3.1(v).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of California or City of New York are
authorized or required by law to remain closed.

 

“Closing” means the closing of the purchase and sale of the Purchased Shares
pursuant to this Agreement.

 

“Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” means the Company’s common stock, no par value, and also includes
any securities into which the Common Stock may hereafter be reclassified or
changed.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means, with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Environmental Laws” has the meaning set forth in Section 3.1(k).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who, together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Entity” has the meaning set forth in Section 3.2(j).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).

 

“Investor Rights Agreement” has the meaning set forth in the Recitals.

 

“Internal Controls” has the meaning set forth in Section 3.1(v).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

2

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Investor Rights
Agreement, (ii) a material and adverse effect on the results of operations,
assets, properties, business, condition (financial or otherwise) or prospects of
the Company and the Subsidiaries, taken as a whole, or (iii) any adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement or the Investor Rights
Agreement; provided, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in GAAP, (B) changes, after the
date hereof, in applicable laws, rules and regulations or interpretations
thereof by any court, administrative agency or other governmental authority,
whether federal, state, local or foreign, or any applicable industry
self-regulatory organization, (C) actions or omissions of the Company expressly
required by the terms of this Agreement or taken with the prior written consent
of Purchaser, (D) changes, after the date hereof, in general economic, monetary
or financial conditions, (E) changes in the market price or trading volumes of
the Common Stock (but not the underlying causes of such changes), (F) changes in
global or national political conditions, including the outbreak or escalation of
war or acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B), (D)
and (F), to the extent that the effects of such changes have a disproportionate
effect on the Company and the Subsidiaries, taken as a whole, relative to other
similarly situated companies generally.

 

“Material Contract” means any contract, agreement, plan or instrument of the
Company or any Subsidiary that is required to be filed as an exhibit to the SEC
Reports pursuant to Item 601 of Regulation S-K.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 

“California Courts” means the state courts of the State of California located
within the counties of Alameda and San Francisco and or the federal courts of
the Northern District of California.

 

“Outside Date” means March 31, 2020.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

“Permits” has the meaning set forth in Section 3.1(t).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.

 

“Purchase Price” means the product of (a) $3.75 multiplied by (b) the number of
Purchased Share to be purchased by Purchaser under this Agreement.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

3

--------------------------------------------------------------------------------

 

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investor Rights Agreement and covering the resale by Purchaser
of the Registrable Securities (as defined in the Investor Rights Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(d).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shareholder Rights Plan” means that Rights Agreement dated as of January 23,
2013 by and between the Company and American Stock Transfer & Trust Company, as
amended from time to time.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Investor Rights Agreement, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Co., or any successor
transfer agent the Company’s Common Stock.

 

 

Article 2:
PURCHASE AND SALE

 

2.1     Closing.

 

(a)     Purchase of Purchased Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing, in exchange for the Purchase Price, the
Company shall issue and sell to Purchaser, and Purchaser shall purchase from the
Company, the Purchased Shares.

 

(b)     Closing. The parties shall use their commercially reasonable best
efforts to satisfy all conditions to Closing and to complete the Closing as soon
as practicable. The Closing of the purchase and sale of the Purchased Shares
shall take place at the San Francisco office of Sheppard Mullin Richter &
Hampton LLP, on the Closing Date or at such other locations or remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.

 

(c)     Form of Payment. Unless otherwise agreed to by the Company and
Purchaser, on the Closing Date, Purchaser shall wire the Purchase Price in
United States dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions.

 

4

--------------------------------------------------------------------------------

 

 

2.2     Closing Deliveries.

 

(a)     At or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to Purchaser the following (the “Company Deliverables”):

 

(i)       Evidence that it has instructed the Transfer Agent to issue the
Purchased Shares as of the date of the Closing, in the name of Purchaser;

 

(ii)      the Investor Rights Agreement, duly executed by the Company (which
shall be delivered at the Closing);

 

(iii)     a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit C, dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents, including the issuance of the
Purchased Shares, (b) certifying the current versions of the Articles of
Incorporation and Bylaws, as amended and restated, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company; and

 

(iv)     a certificate of the Chief Executive Officer or Chief Financial Officer
of the Company, in the form attached hereto as Exhibit D, dated as of the
Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b).

 

(b)     Purchaser shall deliver or cause to be delivered to the Company the
following (the “Purchaser Deliverables”) on or prior to the Closing Date:

 

(i)       A completed Investor Questionnaire in the form of Exhibit A to this
Agreement;

 

(ii)      Investor Rights Agreement, duly executed by such Purchaser; and

 

(iii)     the Purchase Price.

 

Article 3:
REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to Purchaser that:

 

(a)     Organization and Qualification. The Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as disclosed in the SEC
Reports and as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its articles or certificate of
incorporation, bylaws or other organizational documents. The Company and each of
its Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The Company’s execution and delivery of
each of the Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith. Each of the Transaction Documents has been (or upon
delivery will have been) duly executed by the Company and is, or when delivered
in accordance with the terms hereof, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby or thereby do not and will not (i)  violate any
provisions of the Company’s or any Subsidiary’s articles or certificate of
incorporation or bylaws, (ii) constitute a default (or an event that with notice
or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, including the Shareholder Rights Plan, or (iii) subject
to the Required Approvals, result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject, or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(d)     Filings, Consents and Approvals. Assuming the accuracy of Purchaser’s
representation and warranties, neither the Company nor any of its Subsidiaries
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) filings required by applicable state securities laws,
(ii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iii) the filing of any
required notices with FINRA or the Principal Securities Market (collectively,
the “Required Approvals”).

 

(e)     Issuance of the Purchased Shares. The issuance of the Purchased Shares
has been duly authorized, and the Purchased Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws. The issuance of the Purchased Shares is
not subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. Assuming the
accuracy of the representations and warranties of Purchaser in this Agreement,
the Purchased Shares will be issued in compliance with all applicable federal
and state securities laws.

 

6

--------------------------------------------------------------------------------

 

 

(f)     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only due to (i) stock grants
or other equity awards under the plans described in the SEC Reports and (ii)
exercises of stock options and warrants described in the SEC Reports which do
not, individually or in the aggregate, have a material effect on the issued and
outstanding capital stock, options and other securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. There are
no authorized or outstanding shares of capital stock, options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of the Subsidiaries other than those
accurately described in the SEC Reports. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the SEC Reports accurately and
fairly present the information required to be shown with respect to such plans,
arrangements, options and rights.

 

(g)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since February 1,
2019 (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. As of their
respective filing dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder (excepted as described
above), and none of the SEC Reports, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(h)     Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared from the books and records of the
Company in accordance with GAAP applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except as may be permitted by the Commission on Form 10-Q,
and fairly present in all material respects the financial condition of the
Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

7

--------------------------------------------------------------------------------

 

 

(i)     Tax Matters. The Company and each of its Subsidiaries has (i) filed all
foreign, U.S. federal, state and local tax returns, information returns and
similar reports that are required to be filed, and all such tax returns are
true, correct and complete in all material respects, and (ii) paid all taxes
required to be paid by it and any other material assessment, fine or penalty
levied against it other than taxes (x) currently payable without penalty or
interest, or (y) being contested in good faith by appropriate proceedings.

 

(j)     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequently
filed SEC Reports, (i) there have been no events, occurrences or developments
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (ii)  the Company has not altered its
method of accounting or the manner in which it keeps its accounting books and
records except as required by GAAP, and (iii) the Company has not declared or
made any dividend or distribution of cash or other property to its shareholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock except in connection with net or cashless exercise of stock
options.

 

(k)     Environmental Matters. Except as disclosed in the SEC Reports, to the
Company’s Knowledge, neither the Company nor any of its Subsidiaries (i) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iii) is subject to any claim relating to any Environmental Laws; in each case,
which violation, contamination, liability or claim has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

(l)     Litigation. There is no action pending, or to the Company’s Knowledge
threatened, which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the
Purchased Shares, or (ii) if determined adversely to the Company and its
Subsidiaries, individually or in the aggregate, has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)     Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is threatened with respect to any of the employees of the
Company which has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(n)     Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.

 

(o)     Certain Fees. Except for any Persons retained by the Company, the fee
for whom the Company is solely responsible, no Person will have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or Purchaser for any broker commissions,
placement agent fees, financial advisory fees, structuring fees or other similar
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

 

8

--------------------------------------------------------------------------------

 

 

(p)     Private Placement. Assuming the accuracy of Purchaser’s representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Purchased Shares by
the Company to Purchaser under the Transaction Documents.

 

(q)     Subsidiaries. The Company owns or controls, directly or indirectly, only
the Subsidiaries identified in the SEC Reports; all of the issued and
outstanding capital stock of each Subsidiary has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each Subsidiary is owned by the Company, directly or indirectly, through one or
more wholly-owned Subsidiaries, free and clear of any Liens.

 

(r)     Title to Property. Except as disclosed in the SEC Reports, the Company
and the Subsidiaries have good and marketable title to all real properties and
all other properties and assets owned by them, and hold any leased real or
personal property under valid and enforceable leases, in each case which are
material to the business of the Company and the Subsidiaries taken as a whole
and free from any Liens that would reasonably be expected to result in a
Material Adverse Effect.

 

(s)     Intellectual Property. The Company and the Subsidiaries own, or possess
the right to use all trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets, inventions, technology, know-how and
other intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary for the conduct of their respective businesses, except for
such as would not have a Material Adverse Effect, and the Company is not aware
of any claim to the contrary or any challenge by any other Person to the rights
of the Company and the Subsidiaries with respect to the foregoing. Except as
described in the SEC Reports, (i) to the Company’s Knowledge, the Company’s
business as now conducted and as proposed to be conducted does not and will not
infringe or conflict with any Intellectual Property Rights or franchise right of
any Person and (ii) no claim has been made against the Company alleging the
infringement by the Company or any of its licensees or other third parties of
any Intellectual Property Rights or franchise right of any Person, except for
such as would not have a Material Adverse Effect. Each employee of and
consultant to the Company and its Subsidiaries has entered into a
confidentiality and invention assignment agreement in favor of the Company or
its applicable Subsidiary as a condition of the employment or retention of
services of such employee or consultant, except where failure to enter into such
an agreement would not have a Material Adverse Effect. Except for matters
relating to third parties expressly identified and named in the SEC Reports: (A)
to the Company’s Knowledge, there are no rights of third parties to any
Intellectual Property Rights owned by or licensed to the Company or any of the
Subsidiaries that conflict with the rights of the Company or the Subsidiaries
related to such Intellectual Property Rights, except for any such rights that
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; (B) to the Company’s Knowledge, there is
no infringement by third parties of any Intellectual Property Rights owned by or
licensed to the Company or the Subsidiaries that would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(C) other than in connection with assertions or inquiries made by patent office
examiners in the ordinary course of the prosecution of the patent applications
of the Company or the Subsidiaries, there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or other claim by others
challenging the rights of the Company or any of the Subsidiaries in or to, or
alleging the violation of any of the terms of, or challenging the validity,
enforceability or scope of, any Intellectual Property Rights owned by or
licensed to the Company or the Subsidiaries, except for any such claims that
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, to the Company’s Knowledge, there are
no facts that would form a reasonable basis for any such claim; (D) there is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
other claim by others that the Company or any of the Subsidiaries, or any of
their respective licensees, infringes or otherwise violates, or would infringe
or otherwise violate upon commercialization of its products and product
candidates, any patent, trademark, copyright, trade secret or other proprietary
rights of others, and to the Company’s Knowledge, there are no facts that would
form a reasonable basis for any such claim by others that the Company or any of
the Subsidiaries, or any of their respective licensees, infringes or otherwise
violates, or would infringe or otherwise violate upon commercialization of its
products and product candidates, any Intellectual Property Rights of others,
except, in each case in this clause (D), for any such claims that would not have
or reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (E) to the Company’s Knowledge, there is no patent or patent
application that contains claims that conflict with any Intellectual Property
Rights necessary for the conduct of the businesses of the Company or any of the
Subsidiaries as currently or contemplated to be conducted, except for such as
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (F) to the Company’s Knowledge, none
of the Intellectual Property Rights used by the Company or the Subsidiaries in
their businesses has been obtained or is being used by the Company or the
Subsidiaries in violation of any contractual obligation binding on the Company,
any of the Subsidiaries in violation of the rights of any Persons, except for
such as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------

 

 

(t)     Possession of Licenses and Permits. The Company and the Subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Permits”) necessary or
material to the conduct of the business now conducted or proposed to be
conducted by them, except where failure to possess or to be in compliance,
individually or in the aggregate, would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and have not
received any notice of proceedings relating to the revocation or modification of
any Permit that, if determined adversely to the Company or any of the
Subsidiaries, would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(u)     Contributions. Neither the Company nor any of the Subsidiaries nor, to
the Company’s Knowledge, any employee or agent of the Company or any Subsidiary,
has (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended or (iv) made any other unlawful payment.

 

(v)     Internal Controls. The Company maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting and legal and
regulatory compliance controls (collectively, “Internal Controls”) that are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are overseen by
the audit committee (the “Audit Committee”) of the Company’s board of directors
(the “Board”) in accordance with the Exchange Act rules. Since January 1, 2019,
the Company has not publicly disclosed or reported to the Audit Committee or the
Board, and does not reasonably expect to publicly disclose or report to the
Audit Committee or the Board, a significant deficiency, material weakness,
change in Internal Controls or fraud involving management or other employees who
have a significant role in Internal Controls, any violation of, or failure to
comply with, the Securities Laws, or any matter that, if determined adversely,
would have or reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------

 

 

(w)     Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Purchased Shares and the application of the
proceeds thereof, will not be an “investment company” as defined in the
Investment Company Act of 1940, as amended.

 

3.2     Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants, as of the date hereof and as of the Closing Date to the Company as
follows:

 

(a)     Organization; Authority. Purchaser, if an entity, is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or other power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company action on the part of Purchaser. Each of
this Agreement and the Investor Rights Agreement has been duly executed by
Purchaser, and when delivered by Purchaser in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)     No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the Investor Rights Agreement and the consummation by
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture or instrument to which Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations hereunder.

 

11

--------------------------------------------------------------------------------

 

 

(c)     Investment Intent. Purchaser understands that the Purchased Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Purchased Shares as
principal for its own account and not with a view to, or for distributing or
reselling such Purchased Shares, or any part thereof in violation of the
Securities Act or any applicable state securities laws; provided, that, by
making the representations herein, other than as set forth herein, Purchaser
does not agree to hold any of the Purchased Shares for any minimum period of
time and reserves the right at all times to sell or otherwise dispose of all or
any part of such Purchased Shares pursuant to an effective registration
statement under the Securities Act or an exemption from such registration and in
compliance with applicable federal and state securities laws. Purchaser is
acquiring the Purchased Shares hereunder in the ordinary course of its business.
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Purchased Shares (or any securities that are derivatives thereof) to or
through any Person.

 

(d)     Purchaser Status. Purchaser has accurately and fully completed and
delivered to the Company an Investor Questionnaire in the Form of Exhibit A to
this Agreement. At the time Purchaser was offered the Purchased Shares it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

(e)     General Solicitation. Purchaser: (i) became aware of the offering of the
Purchased Shares, and the Purchased Shares were offered to Purchaser, solely by
direct contact between Purchaser and the Company or EGE as the Company’s
placement agent, and not by any other means, including any form of “general
solicitation” or “general advertising” (as such terms are used in Regulation D
promulgated under the Securities Act and interpreted by the Commission); (ii)
has entered into no agreements with shareholders of the Company or other
subscribers for the purpose of controlling the Company or any of its
subsidiaries (except the Investor Rights Agreement and prior similar investor
rights agreement); and (iii) has entered into no agreements with shareholders of
the Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company.

 

(f)     Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Purchased Shares, and has so evaluated the
merits and risks of such investment. Purchaser is able to bear the economic risk
of an investment in the Purchased Shares and, at the present time, is able to
afford a complete loss of such investment.

 

(g)     Access to Information. Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Purchased Shares and the merits and risks of
investing in the Purchased Shares and any such questions have been answered to
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment and any such additional information has
been provided to Purchaser’s reasonable satisfaction; and (iv) the opportunity
to ask questions of management and any such questions have been answered to
Purchaser’s reasonable satisfaction. Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Purchased Shares. Purchaser acknowledges that
it has read, or has had the opportunity to read, the Company’s periodic reports
on file with the Commission, including its reports on Form 10-K, Form 10-Q and
Form 8-K, and acknowledges that the Risk Factors disclosed by the Company
include uncertainty as to its ability to continue as a going concern. Purchaser
acknowledges that the Company’s financial statements have not been adjusted to
reflect changes that would be required if the Company were unable to continue as
a going concern.

 

12

--------------------------------------------------------------------------------

 

 

(h)     Brokers and Finders. Except for any Persons retained by the Company
whose fees will be the sole responsibility of the Company, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or any Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of Purchaser.

 

(i)     Independent Investment Decision. Purchaser has independently evaluated
the merits of its decision to purchase Purchased Shares pursuant to the
Transaction Documents, and Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to Purchaser in connection
with the purchase of the Purchased Shares constitutes legal, regulatory, tax or
investment advice. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Purchased Shares.

 

(j)     ERISA. (i) Purchaser is not, and is not acting on behalf of, an ERISA
Entity. For the purpose of this paragraph, the term “ERISA Entity” will mean (A)
an “employee benefit plan” within the meaning of Section 3(3) of ERISA subject
to Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of
the Code and (C) any person whose assets are deemed to be “plan assets” within
the meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA

 

(k)     Reliance on Exemptions. Purchaser understands that the Purchased Shares
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Purchased Shares.

 

(l)     No Governmental Review. Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchased Shares or the fairness
or suitability of the investment in the Purchased Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Shares.

 

(m)     Residency. Purchaser’s office in which its investment decision with
respect to the Purchased Shares was made is located at the address immediately
below Purchaser’s name on its signature page hereto.

 

The Company and Purchaser acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article 3 and the Transaction Documents.

 

13

--------------------------------------------------------------------------------

 

 

Article 4:
OTHER AGREEMENTS OF THE PARTIES

 

4.1     Transfer Restrictions.

 

(a)     Compliance with Laws. Notwithstanding any other provision of this
Article 4, Purchaser covenants that the Purchased Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Purchased Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of Purchaser, or (iv) pursuant to Rule 144 (provided, that
the transferor provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act. As a condition of transfer (other than pursuant to
clauses (i), (ii), (iii) or (iv) of the preceding sentence), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of “Purchaser” under this Agreement and the Investor Rights Agreement
with respect to such transferred securities.

 

(b)     Legends. Certificates evidencing the Purchased Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

 

14

--------------------------------------------------------------------------------

 

 

(c)     Certificates evidencing the Purchased Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) following
any sale of such securities pursuant to Rule 144, (ii) if such securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions or (iii) if
such legend is otherwise not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Company makes no representation that the Purchased
Shares will be eligible for sale under Rule 144 at any time.

 

4.2     Furnishing of Information. In order to enable Purchaser to sell the
Purchased Shares under Rule 144 of the Securities Act, for a period of not less
than 12 months following the Closing Date, the Company shall use its
commercially reasonable best efforts to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.

 

4.3     Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Purchased Shares as required under Regulation D following the Closing Date.
The Company, on or before the Closing Date, shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Purchased Shares for sale to Purchaser at the Closing
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Purchased Shares required under applicable securities or “blue sky” laws of
the states of the United States following the Closing Date.

 

Article 5:
CONDITIONS PRECEDENT TO CLOSING

 

5.1     Conditions Precedent to the Obligations of Purchaser to Purchase
Purchased Shares. The obligation of Purchaser to acquire Purchased Shares at the
Closing is subject to the fulfillment to Purchaser’s satisfaction, on or prior
to the Closing Date, of each of the following conditions, any of which may be
waived by Purchaser:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)     Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

15

--------------------------------------------------------------------------------

 

 

(d)     Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(e)     No Suspensions of Trading in Common Stock; Listing. The Common Stock
shall not have been suspended, as of the Closing Date, from being quoted on the
OTC Market nor shall suspension by the OTC Market have been threatened, as of
the Closing Date.

 

(f)     Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

 

5.2     Conditions Precedent to the Obligations of the Company to Sell Purchased
Shares. The Company’s obligation to sell and issue the Purchased Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived by the Company:

 

(a)     Representations and Warranties. The representations and warranties made
by Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.

 

(b)     Performance. Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.

 

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)     Purchaser Deliverables. Purchaser shall have delivered the Purchaser
Deliverables in accordance with Section 2.2(b).

 

Article 6:
MISCELLANEOUS

 

6.1     Fees and Expenses. The parties hereto shall be responsible for the
payment of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Purchased Shares to Purchaser.

 

6.2     Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters.

 

16

--------------------------------------------------------------------------------

 

 

6.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., Pacific time, on
a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m., Pacific time, on any Business Day, (c) the Business Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:

Giga-tronics Incorporated
5990 Gleason Drive

Dublin CA 94568

Attn: John Regazzi

Email: jregazzi@gigatronics.com 

   

With a copy to:

Sheppard Mullin Richter & Hampton, LLP

Four Embarcadero Center, 17th Floor

San Francisco, California 94111

Attention: David J. Gershon

Telephone: (415) 774-3120

Email: dgershon@sheppardmullin.com

   

If to Purchaser

To the address set forth under Purchaser’s name on the signature page hereof

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4     Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by an officer or a duly authorized
representative of such party.

 

6.5     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.

 

6.6     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom Purchaser assigns or transfers any Purchased Shares
in compliance with the Transaction Documents and applicable law; provided, that
such transferee shall agree in writing to be bound, with respect to the
transferred Purchased Shares, by the terms and conditions of this Agreement that
apply to the “Purchaser”.

 

17

--------------------------------------------------------------------------------

 

 

6.7     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

6.8     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on an exclusive basis in the California Courts. EACH
PARTY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

6.9     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

6.10     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement

 

6.11     Survival. The representations and warranties of the parties contained
in this Agreement or any certificate or instrument delivered pursuant hereto
shall survive until the expiration of twelve (12) months after the Closing Date.

 

6.12     Termination. This Agreement may be terminated and the sale and purchase
of the Purchased Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
Pacific time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.12 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.12 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  Giga-tronics Incorporated         By:       Name: John Regazzi     Title:
Chief Executive Officer

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[COUNTERPART SIGNATURE PAGE OF PURCHASER FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

PURCHASER:

 

Entity:

Individual:

___________________________

 

 

By: ________________________

Name: ______________________

Title: _______________________

 

 

 

____________________________

Name: ______________________

       

Number of Purchased Shares subscribed:

_______________

   

Aggregate Purchase Price ($3.75 per

Purchased Share):


_______________

   

 

Address for notices:

Delivery Instructions (if different from

address for notices):

   

__________________________

__________________________

__________________________

__________________________

__________________________

Telephone: _________________

__________________________

__________________________

__________________________

__________________________

__________________________

   

Tax ID Number:________________________

 

 

 

[Signature Page to Securities Purchase Agreement]

 